Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 41-60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-40 of U.S. Patent No. 10,772,243 hereafter as Pat ‘243 in view of Dunn (U.S 2009/0135365 A1) and Kang (U.S 2017/0172016 A1) . Although the claims at issue are not identical, they are not patentably distinct from each other because Pat ‘243 anticipates the limitation of claims 41-60.
With respect to Claim 41, Claim 21 of Pat ‘243 discloses an outdoor display mounting apparatus comprising: subassemblies comprising a first assembly being a display housing adapted to receive an electrically powered display and a second subassembly being an upright tower for supporting said second subassembly; said first assembly has a first cooling regime formed and arranged to cool said electrically powered display; said second subassembly having a tower width, tower depth and a tower height; said first subassembly having a housing width, housing depth and a housing height; said tower width being less than said housing width, said tower height being greater than said housing height and said tower depth being greater than said housing depth; said second subassembly having a forward surface and a rear surface, and left and right side surfaces interconnecting said forward surface and a rear surface, left and right side edges defining said interconnection; said surfaces defining a chamber; said chamber being adapted to contain a computer adapted to control said display; said chamber being adapted to contain a power supply adapted to power said display; Page 2 of 8Application Serial No. TBAPATENT Preliminary AmendmentDocket: CU-74974 DCB said computer and power supply creating a heat source; said rear surface being formed and arranged to define at least one aperture; closure for said aperture being formed and arranged to define a top vent and a bottom vent; said rear surface defining a plane; said top vent and bottom vent being oriented one vertically above the other in the same plane; said chamber being adapted to contain a fan to move cooling air so as to transmit heat from said computer and power supply exterior to said chamber in a second cooling regime, said; said cooling air in said second cooling regime traveling on a path passing generally horizontally after passing through said bottom vent, generally vertically past said heat source, and generally horizontally to exit said top vent (Claim 21). 
Pat ‘243 fails to disclose: thermally separate weather resistant; and said first assembly has a first cooling regime formed and arranged to cool said electrically powered display second cooling regime being thermally separate from said first cooling regime.
However, Kang discloses: Thermally separate weather resistance subassemblies (Paragraph [0077] which discloses weather resistance subassemblies, as such the office notes that with the combination of Finckh in view of Kang, the subassemblies (as taught by Finckh) would be modified to have weatherproofing standards (as taught by Kang) to protect the interior components from unwanted contaminates).
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the subassemblies (as taught by Finckh) to have weatherproofing standards (as taught by Kang) to protect the interior components from unwanted contaminates. By sealing the housing using IP56 standards would prevent water/dust from entering within the housing and damaging sensitive electronic components used to control the large format display (Kang, Paragraph [0077]).
Furthermore, Pat ‘243 in view of Kang fail to disclose: said first assembly has a first cooling regime formed and arranged to cool said electrically powered display second cooling regime being thermally separate from said first cooling regime.
However, Dunn discloses: First assembly has a first cooling regime formed and arranged to cool said electrically powered display (Fig.1 & 5, #20 in conjunction with #50, which provide an isolated cooling chamber for cooling the display, as such the office notes that with the combination of Finckh in view of Kang and Dunn, the first subassembly containing a display (as taught by Finckh) would be modified to a cooling regime within said assembly (as taught by Dunn) to cool the electrically power display). 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the first subassembly containing a display (as taught by Finckh) to a cooling regime within said assembly (as taught by Dunn) to cool the electrically power display. By including a cooling chamber within the first subassembly would allow the cooling air within said chamber to contact the display surface directly, which in return would dissipate heat more efficiently (Dunn, Paragraph [0043]). 

With respect to claim 43, Claim 21 of Pat ‘243 in view of Kang and Dunn disclose wherein the computer is mounted vertically above the fan (Claim 23, Pat ‘243). 
Claims 44-47 are also rejected by claims 23-27 respectfully of Pat ‘243 in view of Kang and Dunn. 
With respect to Claim 48, Claim 28 of Pat ‘243 discloses An outdoor display system comprising: an upright pedestal providing environmental weather resistance and including a first cooling system first vent for intake and a second vent for exhaust; Page 4 of 8Application Serial No. TBAPATENT Preliminary AmendmentDocket: CU-74974 DCB said upright pedestal having a vertically oriented axis on a rear surface said second vent is formed and arranged so as to be connected to said housing vertically above said first vent and on said axis; a controller mounted within the upright pedestal above the vent; a continuously operational fan mounted within the upright pedestal adjacent the vent; a mounting bracket coupled to the upright pedestal; a thermally separate housing containing a large format electronic display adapted to be mechanically mounted to the mounting arm and receiving signals from the controller, while maintaining thermal independence such that said a second cooling system cools said electronic display separate from said first cooling system said separate housing and pedestal cooperating to provide structure adapted to withstand environmentally and climatologically imposed stresses (Claim 28).
Claims 49-54 are also rejected by claims 29-34 respectfully of Pat ‘243.
With respect to Claim 55, Claim 35 of Pat ‘243 discloses An outdoor display system comprising: a housing configured to contain one or more large format displays; a column configured to structurally support said housing; said housing and column being thermally separate from one another; said column being sealed so as to be weather resistant and including a first vent for intake and a second vent for exhaust; said column having an axis perpendicular to the horizon; said second vent is formed and arranged so as to be connected to said column vertically above said first vent on said axis; Page 6 of 8Application Serial No. TBAPATENT Preliminary AmendmentDocket: CU-74974 DCB a controller mounted within the column and configured to send display signals to the one or more large format displays; and a fan mounted within the column and positioned vertically below the controller, the fan operating sufficiently continuously at or above a non-zero minimum speed to maintain a positive pressure 
Claims 56-60 are also rejected by claims 35-40 of Pat ‘243 respectfully. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 41 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 41 recites “thermally separate weather resistance subassemblies”, furthermore, said first assembly has a first cooling regime… a second cooling regime, said second cooling regime being thermally separate from said first cooling regime”. The office notes that there is no support found in the specification and drawings in regards to 
Dependent claims 42-47 are also rejected under 112a as being dependent upon claim 41.
Claim 48 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 48 recites “a thermally separate housing…. While maintaining thermal independence such that a second cooling system cools the display separate from the first cooling system. The office notes that there is no support within the specification and drawings in regards to a first or second cooling system or maintaining any thermal independence from one another. Thus, the limitations fail to comply with the written description requirements. 
Dependent claims 49-54 are also rejected under 112a as being dependent upon claim 48.
Claim 55 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 55 recites “said housing and column being thermally separate from one another. The office notes that there is no support within the specification and drawings in regards the housing and cooling being thermally separate. Thus, the limitations fail to comply with the written description requirements. 
Dependent claims 55-60 are also rejected under 112a as being dependent upon claim 55.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 48 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 48 recites “arranged as to be connected to said housing”. The office notes that no housing has been introduce prior to said limitation. Thus, claim 48 is indefinite. 
Claims 49-54 are also rejected under 112b as being dependent upon claim 48. 
Claim 52 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 52 recites “second large display coupled to the mounting arm”. The office notes that no mounting arm has been introduce prior to said limitation. Thus, claim 52 is indefinite. 
Claim 53 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 53 recites “third large format display coupled to the mounting arm”. The office notes that no mounting arm has been introduce prior to said limitation. Thus, claim 53 is indefinite. 
Claim 55 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 55 recites “said column having an axis perpendicular to the horizon”. The office notes that no horizon has been introduce prior to said limitation. Thus, claim 55 is indefinite. 
Claims 56-60 are also rejected under 112b as being dependent upon claim 55. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, in claim 41 “thermally separate weather resistance subassemblies”, and furthermore, said first assembly has a first cooling regime… a second cooling 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, in claim 48 “a thermally separate weather resistance subassemblies…. While maintaining thermal independence such that a second cooling system cools the display separate from the first cooling system” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, in claim 55 “said housing and column being thermally separate from one another” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 42 is objected to because of the following informalities:  Claim 42recites between the first vent and the second vent”. The office notes that it should state “between the top vent and bottom vent”.  Appropriate correction is required.
Claim 44 is objected to because of the following informalities:  Claim 44 recites between the first vent and the second vent”. The office notes that it should state “between the top vent and bottom vent”.  Appropriate correction is required.
Claim 45 is objected to because of the following informalities:  Claim 44 recites between the first vent and the second vent”. The office notes that it should state “between the top vent and bottom vent”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 41 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Finckh (U.S 2017/0018952 A1) in view of Kang (U.S 2017/0172016 A1), Dunn (US 2009/0135365 A1), and Cho (U.S 2012/0223877 A1).
Claim 41, Finckh discloses an outdoor display mounting apparatus comprising: thermally separate subassemblies (Fig.1-2, which discloses that the housing subassembly #6 (1st assembly) is thermally separate from the second subassembly #2 via 11 in conjunction with #12) comprising: a first assembly being a display housing adapted to receive an electrically powered display (Fig.1, #6) and a second subassembly being an upright tower (Fig.1, #2) for supporting said second subassembly (Fig.1-2); said second subassembly having a tower width, tower depth and a tower height (Fig.2); said first subassembly having a housing width, housing depth and a housing height (Fig.2); said tower width being less than said housing width (Fig.2, #2 is less than #6 width), said tower height being greater than said housing height (Fig.2, #2 has a height higher than the housing height #6) and said tower depth being greater than said housing depth (Fig.2, #2 is thicker compared to housing #6); said second subassembly having a forward surface and a rear surface (Fig.2), and left and right side surfaces interconnecting said forward surface and a rear surface (Fig.2, #2 has sides which interconnect the first forward and rear surfaces), left and right side edges defining said interconnection (Fig.2); said surfaces defining a chamber (Fig.1, which discloses #2 include a chamber); said chamber being adapted to contain a computer (Fig.1, #5) adapted to control said display (Paragraph [0028]); said chamber being adapted to contain a power supply adapted to power said display (Fig.1, #3/4);Page 2 of 8Application Serial No. TBAPATENTPreliminary AmendmentDocket: CU-74974 DCB said computer and power supply creating a heat source (Fig.1, #4 and #3/4 when on, generate heat); said rear surface being formed and arranged to define at least one aperture (Fig.1-2, #7); closure for said aperture being formed and arranged to define a top vent and a bottom vent (Fig.1, #7 being a bottom vent); said rear surface defining a plane (Fig.2, #2 has a plane surface); said chamber being adapted to contain a fan (Fig.1) to move cooling air so as to transmit heat from said computer and power supply exterior to said chamber in a second cooling regime (Fig.1), said second cooling regime being thermally separate from said first cooling regime (Fig.1, both houses are separate from one another, such the cooling regimes would be thermally separate from one another); said cooling air in said second cooling regime traveling on a path passing generally horizontally after passing through said bottom vent, generally vertically past said heat source (Fig.1, air enters the bottom vent and travels upwards towards #5 and #3 to dissipate the heat generated by said elements).

However, Kang discloses: Weather resistance subassemblies (Paragraph [0077] which discloses weather resistance subassemblies, as such the office notes that with the combination of Finckh in view of Kang, the subassemblies (as taught by Finckh) would be modified to have weatherproofing standards (as taught by Kang) to protect the interior components from unwanted contaminates).
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the subassemblies (as taught by Finckh) to have weatherproofing standards (as taught by Kang) to protect the interior components from unwanted contaminates. By sealing the housing using IP56 standards would prevent water/dust from entering within the housing and damaging sensitive electronic components used to control the large format display (Kang, Paragraph [0077]).
Furthermore, Finckh in view of Kang fail to disclose: First assembly has a first cooling regime formed and arranged to cool said electrically powered display and; said top vent and bottom vent being oriented one vertically above the other in the same plane and said cooling air traveling generally horizontally to exit said top vent.
However, Dunn discloses: First assembly has a first cooling regime formed and arranged to cool said electrically powered display (Fig.1 & 5, #20 in conjunction with #50, which provide an isolated cooling chamber for cooling the display, as such the office notes that with the combination of Finckh in view of Kang and Dunn, the first subassembly containing a display (as taught by Finckh) would be modified to a cooling regime within said assembly (as taught by Dunn) to cool the electrically power display). 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the first subassembly containing a display (as taught by Finckh) to a cooling regime within said assembly (as taught by Dunn) to cool the electrically power display. By including a cooling chamber within the first subassembly would allow the cooling air within said chamber 
Furthermore, Finckh in view of Kang and Dunn fail to disclose: said top vent and bottom vent being oriented one vertically above the other in the same plane and said cooling air traveling generally horizontally to exit said top vent.
However, Cho disclose: Said top vent and bottom vent being oriented one vertically above the other in the same plane (Fig.2, #12 and #11 are both on the same plane which one vent being vertically placed above the first bottom vent); said cooling air traveling on a first path passing generally horizontally after passing through said bottom vent, a second path generally vertically past said heat source, and a third path generally horizontally to exit said top vent (Fig.2, which discloses the three paths of airflow to help dissipate heat generated by the display module and out of said housing, as such the office notes that with the combination of Finckh in view of Kang, Dunn, and Cho, the rear surface having the same plane (as taught by Finckh) would be modified to include both the bottom and top vents disposed on the rear surface on the same plane (as taught by Cho) to allow cooling air within the chamber to help dissipate heat generated by the computer/power supply).
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the rear surface having the same plane (as taught by Finckh) to include both the bottom and top vents disposed on the rear surface on the same plane (as taught by Cho) to allow cooling air within the chamber to help dissipate heat generated by the computer/power supply (Cho, Paragraph [0022-0024]). 
Additionally, MPEP 2143.02 (I) notes that all the claimed elements were known in the prior art and one of ordinary skill in the art at the time of the invention could have combined and/or modified the elements as claimed by known methods with no change in their respective functions, and the combination and/or modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. As such, by including both the bottom and top vent on the same plane on the rear surface would be within the purview of one of ordinary skill in the art at the time of the invention was filed as Cho discloses a rear surface having both vents disposed on the same plane to allow cooling air to help dissipate heat generated via the components within the housing. By including vents disposed on the Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
In regards to Claim 43, Finckh in view of Kang, Dunn, and Cho disclose the display mounting apparatus of claim 41, wherein the computer is mounted vertically above the fan (Cho, Fig.2, discloses a computer portion of the display unit #30 disposed above the fan #41, as such the office notes that with the combination of Finckh in view of Cho, the computer mounted within the chamber (as taught by Finckh) would be disposed above the fan (as taught by Cho) to allow the cool air within the chamber and help dissipate the heat generated within said chamber to the outside). 
Furthermore, MPEP 2144.04 (IV) C notes that a mere rearrangement of parts from the prior art teachings is considered obvious as being well within the purview of one of ordinary skill in the art, where there is no criticality established for the placement of the particular parts. Thus, wherein the fan is disposed vertically above the fan is simply rearranging the computer to be placed above the fan which is obvious as being well within the purview of one of ordinary skill in the art; as said modification would yield predictable results i.e., provide cooling air within the chamber to help dissipate heat from the heat sources (See MPEP 2144.04 (IV) C Rearrangement of Parts, citing, In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)).

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Finckh (U.S 2017/0018952 A1) in view of Kang (U.S 2017/0172016 A1), Dunn (US 2009/0135365 A1), Cho (U.S 2012/0223877 A1), and further, in view of Bouissiere (U.S 2016/0324040 A1).
In regards to Claim 42, Finckh in view of Cho disclose the display mounting apparatus of claim 41.
Finckh in view of Kang, Dunn, and Cho fail to disclose: Said fan being controlled so as to operate continuously at or above a non-zero minimum speed to maintain a positive pressure within the chamber between the first vent and the second vent.
However, Bouissiere discloses: Fan (Fig.3, #334) operates continuously at or above a non-zero minimum speed to maintain a positive pressure within the chamber between the first vent and the second 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the fan (as taught by Finckh) to continuously run at or above nonzero speed to maintain positive pressure within the housing (as taught by Bouissiere) to help maintain an internal temperature below 50 Degree Celsius. Furthermore, by maintaining a positive pressure within said enclosure, helps increase fresh air from coming within said enclosure to maintain an operable temperature within said housing and prevents dust and other contaminates from accumulating within said enclosure which could damage the internal components within said enclosure (Bouissiere, Paragraph [0039]).

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Finckh (U.S 2017/0018952 A1) in view of Kang (U.S 2017/0172016 A1), Dunn (US 2009/0135365 A1), Cho (U.S 2012/0223877 A1), and further, in view of Moscovitch embodiment 1 (U.S 2007/0097609 A1). 
In regards to Claim 44, Finckh in view of Cho disclose the display mounting apparatus of claim 41, a second large format display (Fig.1, #6 second display) coupled to the mounting arm (Fig.1-2).
Finckh in view of Kang, Dunn, and Cho fail to disclose: Further comprising a second computer mounted within the upright housing between the first vent and the second vent; and second display receiving signals from the second controller.
However, Moscovitch discloses: Further comprising a second controller (Fig.24, #1337, which is a second controller used to control the second monitor) mounted within the upright housing (Fig.24, #1318) between the first vent and the second vent (The office notes that with the combination of Finckh in view of Kang, Dunn, Cho, and Moscovitch, the electronic controllers would be disposed where all the 
However, MPEP 2143.02 (I) notes that all the claimed elements were known in the prior art and one of ordinary skill in the art at the time of the invention could have combined and/or modified the elements as claimed by known methods with no change in their respective functions, and the combination and/or modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. As such, by modifying the electronic assembly by including a second controller would be within the purview of one of ordinary skill in the art at the time of the invention was filed as Finckh in view of Moscovitch both discloses a plurality of large display monitors used to display pertinent information to the users via controllers. By including a second controller to control the second monitor would allow each display to be independently controlled via the controllers, as said modification would yield predictable results i.e., each controller would individually control a large display. (See KSR, citing, Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).

Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Finckh (U.S 2017/0018952 A1) in view of Kang (U.S 2017/0172016 A1), Dunn (US 2009/0135365 A1), Cho (U.S 2012/0223877 A1), and further, in view of Moscovitch embodiment 2 (U.S 2007/0097609 A1). 
In regards to Claim 45, Finckh in view of Cho disclose the display mounting apparatus of claim 41.
Finckh in view of Kang, Dunn, and Cho fail to disclose: Further comprising a third controller mounted within the upright pedestal between the first vent and second vent; and a third large format display coupled to the mounting arm and receiving signals from the third controller.

However, MPEP 2143.02 (I) notes that all the claimed elements were known in the prior art and one of ordinary skill in the art at the time of the invention could have combined and/or modified the elements as claimed by known methods with no change in their respective functions, and the combination and/or modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. As such, by modifying the electronic assembly by including a third controller would be within the purview of one of ordinary skill in the art at the time of the invention was filed as Finckh in view of Moscovitch 2 both discloses a plurality of large display monitors used to display pertinent information to the users via the controllers. By including a third controller to control the third monitor would allow individual control of each display, as said modification would yield predictable results i.e., each controller would control a large display monitor. (See KSR, citing, Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Finckh (U.S 2017/0018952 A1) in view of Kang (U.S 2017/0172016 A1), Dunn (US 2009/0135365 A1), Cho (U.S 2012/0223877 A1), and further, in view of Snyder (U.S 2013/0241485 A1). 
In regards to Claim 46, Finckh in view of Cho disclose the display mounting apparatus of claim 41.
Finckh in view of Kang, Dunn, and Cho fail to disclose: Further comprising a thermostat that controls the fan at the non-zero minimum speed when an ambient temperature is below about forty 
However, Snyder discloses: Further comprising a thermostat that controls the fan at the non-zero minimum speed when an ambient temperature is below about forty degrees Fahrenheit and at a maximum speed when the ambient temperature is above about ninety degrees Fahrenheit (Paragraph [0085], which states the fan will be at low speeds when the temperature is around 40 degrees and a high speed when the temperature is above 90 degrees, as such the office notes that with the combination of Finckh in view of Kang, Dunn, Cho and Snyder, the thermostat (as taught by Finckh) would be modified to include additional parameters to control the speed of said fan when the temperature falls below 40 degrees or raises past 90 degrees (as taught by Snyder) to help control the internal temperature of the housing).
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the thermostat (as taught by Finckh) to include additional parameters to control the speed of said fan when the temperature falls below 40 degrees or raises past 90 degrees (as taught by Snyder) to help control the internal temperature of the housing. By including parameters within the thermostat to help alleviate the heat within the housing would help prolong the life of the electronic components within said housing and prevent any damages due to overheating (Snyder, Paragraph [0085]).
Furthermore, MPEP 2143.02 (I) notes that all the claimed elements were known in the prior art and one of ordinary skill in the art at the time of the invention could have combined and/or modified the elements as claimed by known methods with no change in their respective functions, and the combination and/or modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. As such, modifying the thermostat to include additional parameters in regards to control the fan speed based on temperature readings would be within the purview of one of ordinary skill in the art at the time of the invention was filed as Snyder discloses using a controller to control the speed of the fan in regards to the sensed temperature within an enclosed space. Lastly, the office notes that said modification would yield predictable results, i.e., increase or lower the fan speed in regards Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Finckh (U.S 2017/0018952 A1) in view of Kang (U.S 2017/0172016 A1), Dunn (US 2009/0135365 A1), Cho (U.S 2012/0223877 A1), and further, in view of Henley (U.S 2016/0102645 A1).
In regards to Claim 47, Finckh in view of Cho disclose the display mounting apparatus of claim 41.
Finckh in view of Kang, Dunn, and Cho fail to disclose: Wherein the thermostat is pulse-width-modulated.
However, Henley discloses: Wherein the thermostat is pulse-width-modulated (Paragraph [0017], which states that thermostat produces a PWM signal based on the ambient temperature, as such the office notes that with the combination of Finckh in view of Kang, Dunn, Cho and Henley, the thermostat (as taught by Finckh) would be replaced with a thermostat which produces PWM signals (as taught by Henley) to help maintain the inside of the housing to a predetermined temperature).
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the thermostat (as taught by Finckh) to be replaced with a thermostat which produces PWM signals (as taught by Henley) to help maintain the inside of the housing to a predetermined temperature. By using a PWM thermostat, the signal produced by said thermostat is inversely proportional to the ambient temperature signal to approximate an amount of energy to maintain a specified temperature of said housing, thus PWM prevents the waste of additional energy to cool further than the set predetermined values (Henley, Paragraph [0017]).
Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Finckh (U.S 2017/0018952 A1) in view of Kang (U.S 2017/0172016 A1), Dunn (US 2009/0135365 A1).
In regards to Claim 48, Finckh disclose an outdoor display system comprising: an upright pedestal (Fig.2, #2) and including a first cooling system first vent for intake (Fig.1, #7) and a second vent for exhaust (Fig.1, #8);Page 4 of 8Application Serial No. TBAPATENT Preliminary AmendmentDocket: CU-74974 DCBsaid upright pedestal having a vertically oriented axis on a rear surface (Fig.1-2) said second vent is formed and arranged so as to be connected to said housing vertically above said first vent and on said axis (Fig.1-2, #8 is vertically above the first vent #7 on said axis); a controller (Fig.1, #5) 
Finckh fails to disclose: Providing environmental weather resistance housing and pedestal cooperating to provide structure adapted to withstand environmentally and climatologically imposed stresses and a second cooling system cools said electronic display separate from said first cooling system.
However, Kang discloses: Providing environmental weather resistance housing and pedestal cooperating to provide structure adapted to withstand environmentally and climatologically imposed stresses (Paragraph [0077] which discloses weather resistance subassemblies, as such the office notes that with the combination of Finckh in view of Kang, the subassemblies (as taught by Finckh) would be modified to have weatherproofing standards (as taught by Kang) to protect the interior components from environmentally and climatologically imposed stresses).
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the subassemblies (as taught by Finckh) to have weatherproofing standards (as taught by Kang) to protect the interior components from unwanted contaminates. By sealing the housing using IP56 standards would prevent water/dust from entering within the housing and damaging sensitive electronic components used to control the large format display (Kang, Paragraph [0077]).
Furthermore, Finckh in view of Kang fail to disclose: A second cooling system cools said electronic display separate from said first cooling system.
However, Dunn discloses: A second cooling system cools said electronic display separate from said first cooling system (Fig.1 & 5, #20 in conjunction with #50, which provide an isolated cooling 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the housing containing a display (as taught by Finckh) to include a cooling system within said display housing (as taught by Dunn) to cool the electrically power display. By including a cooling chamber within the first subassembly would allow the cooling air within said chamber to contact the display surface directly, which in return would dissipate heat more efficiently (Dunn, Paragraph [0043]). 
Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Finckh (U.S 2017/0018952 A1) in view of Kang (U.S 2017/0172016 A1), Dunn (US 2009/0135365 A1), and further, in view of Bouissiere (U.S 2016/0324040 A1).
In regards to Claim 49, Finckh in view of Kang and Dunn discloses the display system of claim 48.	Finckh does disclose the fan running continuously to keep the computer/controller components cool.
Finckh in view of Kang and Dunn fail to disclose: Wherein the fan operates between a minimum speed and a maximum speed to maintain a positive air pressure within the upright pedestal.
However, Bouissiere discloses: The thermostat controlling the fan continuously at or above a non-zero minimum speed so that a positive pressure is maintained within the upright housing between the first vent and the second vent (Fig.3 and Paragraph [0039 & 0042], which discloses using a thermostat and/or control unit to maintain positive pressure within said display enclosure, as such the office notes that with the combination of Finckh in view of Kang, Dunn, and Bouissiere, the thermostat (as taught by Finckh) would be modified to control the fan at or above non-zero speed to maintain positive pressure within the housing (as taught by Bouissiere) to help maintain an internal temperature below 50 Degree Celsius).
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the thermostat (as taught by Finckh) to control the fan at or above non-zero speed to maintain positive pressure within the housing (as taught by Bouissiere) to .

Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Finckh (U.S 2017/0018952 A1) in view of Kang (U.S 2017/0172016 A1), Dunn (US 2009/0135365 A1), and further, in view of Snyder (U.S 2013/0241485 A1).
In regards to Claim 50, Finckh in view of Kang and Dunn discloses the display system of claim 48.	
Finckh in view of Kang and Dunn fail to disclose: Further comprising a thermostat that controls the fan at the non-zero minimum speed when an ambient temperature is below about forty degrees Fahrenheit and at a maximum speed when the ambient temperature is above about ninety degrees Fahrenheit.
However, Snyder discloses: Further comprising a thermostat that controls the fan at the non-zero minimum speed when an ambient temperature is below about forty degrees Fahrenheit and at a maximum speed when the ambient temperature is above about ninety degrees Fahrenheit (Paragraph [0085], which states the fan will be at low speeds when the temperature is around 40 degrees and a high speed when the temperature is above 90 degrees, as such the office notes that with the combination of Finckh in view of Kang, Dunn, and Snyder, the thermostat (as taught by Finckh) would be modified to include additional parameters to control the speed of said fan when the temperature falls below 40 degrees or raises past 90 degrees (as taught by Snyder) to help control the internal temperature of the housing).
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the thermostat (as taught by Finckh) to include additional parameters to control the speed of said fan when the temperature falls below 40 degrees or raises past 90 degrees (as taught by Snyder) to help control the internal temperature of the housing. By 
Furthermore, MPEP 2143.02 (I) notes that all the claimed elements were known in the prior art and one of ordinary skill in the art at the time of the invention could have combined and/or modified the elements as claimed by known methods with no change in their respective functions, and the combination and/or modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. As such, modifying the thermostat to include additional parameters in regards to control the fan speed based on temperature readings would be within the purview of one of ordinary skill in the art at the time of the invention was filed as Snyder discloses using a controller to control the speed of the fan in regards to the sensed temperature within an enclosed space. Lastly, the office notes that said modification would yield predictable results, i.e., increase or lower the fan speed in regards to temperature sensed within said housing to prevent overheating. (See KSR, citing, Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Finckh (U.S 2017/0018952 A1) in view of Kang (U.S 2017/0172016 A1), Dunn (US 2009/0135365 A1), and further, in view of Chikkakalbalu hereafter as Chik (U.S 2015/0137670 A1).
In regards to Claim 51, Finckh in view of Kang and Dunn discloses the display system of claim 48.	
Finckh in view of Kang and Dunn fail to disclose: Further comprising at least one gusset plate mounted within the upright pedestal above the vent.
However, Chik discloses: Further comprising at least one of gusset plate (Fig.2, #140) mounted within the upright pedestal above the vent (Fig.2, which shows cover #100 having a plurality of gusset plates #140 placed in the middle section between both ends, as such the office notes that with the combination of Finckh in view of Kang, Dunn, and Chik, the front cover (as taught by Finckh) would be modified to include a plurality of gusset plates (as taught by Chik) above the vent).
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified front cover (as taught by Finckh) to include a plurality of .
Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over Finckh (U.S 2017/0018952 A1) in view of Kang (U.S 2017/0172016 A1), Dunn (US 2009/0135365 A1), and further, in view of Moscovitch embodiment 1 (U.S 2007/0097609 A1).
In regards to Claim 52, Finckh in view of Kang and Dunn discloses the display system of claim 48, a second large format display (Fig.1, #6 second display) coupled to the mounting bracket (Fig.1-2).	
Finckh in view of Kang and Dunn fail to disclose:  Further comprising a second controller mounted within the upright pedestal above the vent; and second display receiving signals from the second controller.
However, Moscovitch discloses: Further comprising a second controller (Fig.24, #1337, which is a second controller used to control the second monitor) mounted within the upright pedestal (Fig.24, #1318) between the first vent and the second vent (The office notes that with the combination of Finckh in view of Kang, Dunn, and Moscovitch, the electronic controllers would be disposed where all the electronics are placed which are disposed between the first and second vent (as taught by Finckh) such that said controllers are above the vent); and a second large format display (Moscovitch, Fig.24, #1324 and Finckh, Fig.1, #6) coupled to the mounting arm and receiving signals from the second controller (Paragraph [0068], which discloses the two monitors coupled to the mounting arm #1314 and receives signals via controller cards (PC), as such the office notes that with the combination of Finckh in view of Kang, Dunn, and Moscovitch, the electronics housed between the two vents (as taught by Finckh) would be modified to include an additional controller to control the second monitor (as taught by Finckh in view Moscovitch) individually).
However, MPEP 2143.02 (I) notes that all the claimed elements were known in the prior art and one of ordinary skill in the art at the time of the invention could have combined and/or modified the elements as claimed by known methods with no change in their respective functions, and the combination and/or modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. As such, by modifying the electronic assembly by including a second controller .
Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Finckh (U.S 2017/0018952 A1) in view of Kang (U.S 2017/0172016 A1), Dunn (US 2009/0135365 A1), and further, in view of Moscovitch embodiment 2 (U.S 2007/0097609 A1).
In regards to Claim 53, Finckh in view of Kang and Dunn discloses the display system of claim 48.
Finckh in view of Kang and Dunn fail to disclose: Further comprising a third controller mounted within the upright pedestal above the vent; and a third large format display coupled to the mounting arm and receiving signals from the third controller.
However, Moscovitch 2 discloses: Further comprising a third controller mounted within the upright pedestal between the first vent and the second vent (Paragraph [0077-0082]); and a third large format display (Paragraph [0077], which states any number of display being coupled to the housing) coupled to the mounting arm and receiving signals from the third controller (Paragraph [0077-0082], which discloses a controller per display (Paragraph 0077), and each of said controllers and graphic card assembly can be placed within the base or tower #1356 (See paragraph [0082]), as such the office notes that with the combination of Finckh in view of Kang, Dunn, and Moscovitch 2, the housing containing the electronic assemblies and PC’s disposed above the vent (as taught by Finckh) would be modified to include additional controllers for each additional display (as taught by Moscovitch 2) to allow each display to be controller individually).
However, MPEP 2143.02 (I) notes that all the claimed elements were known in the prior art and one of ordinary skill in the art at the time of the invention could have combined and/or modified the elements as claimed by known methods with no change in their respective functions, and the combination and/or modification would have yielded predictable results to one of ordinary skill in the art at citing, Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Finckh (U.S 2017/0018952 A1) in view of Kang (U.S 2017/0172016 A1), Dunn (US 2009/0135365 A1), and further, in view of YU (U.S 2018/0041731 A1).
In regards to Claim 54, Finckh in view of Kang and Dunn discloses the display system of claim 48.
Finckh in view of Kang and Dunn fail to disclose: further comprising a router providing communication between a remote network and the controller.
However, YU discloses: Further comprising a router providing communication between a remote network and the controller (Fig.1 and Paragraph [0048-0049], which disclosing using a wireless router to communicated with the display controller, as such the office notes that with the combination of Finckh in view of Kang, Dunn, and YU, the display system (as taught by Finckh) would be modified to include a router to allow remove communication between the display controller and a remote network (as taught by YU) to display information wirelessly).
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the display system (as taught by Finckh) to include a router to allow remove communication between the display controller and a remote network (as taught by YU) to display information wirelessly. By having a router will allow users to view information sent locally or remotely without having to physically connect said system to another PC/controller, and would allow people from around the world to share/collect information.
Claims 55-56 are rejected under 35 U.S.C. 103 as being unpatentable over Finckh (U.S 2017/0018952 A1) in view of Kang (U.S 2017/0172016 A1), Dunn (US 2009/0135365 A1), and Cho (U.S 2012/0223877 A1).
In regards to Claim 55, Finckh discloses an outdoor display system comprising: a housing configured to contain one or more large format displays (Fig.1, #6 includes a display); a column (Fig.1-2, #2) configured to structurally support said housing (Fig.1-2); said housing and column being thermally separate from one another (Fig.1-2, housing #6 and #2 are thermally separated via #12); said column including a first vent for intake (Fig.1, #7) and a second vent for exhaust (Fig.1, #8); said column having an axis perpendicular to the horizon (Fig.1-2, the office will interpret the horizon as the floor, such that the column 2 is perpendicular to said horizon); said second vent is formed and arranged so as to be connected to said column vertically above said first vent on said axis (Fig.1, #8 is vertically above the first vent #7 on said axis); Page 6 of 8Application Serial No. TBAPATENTPreliminary AmendmentDocket: CU-74974 DCBa controller (Fig.1, #5) mounted within the column (Fig.1) and configured to send display signals to the one or more large format displays (Paragraph [0028]); and a fan (Fig.1) mounted within the column (Fig.1) and, said column includes said first vent positioned below the controller (Fig.1, #7 below #5) and a second vent positioned above the controller (Fig.1, #8 above #5); said controller being a heat source cooled by a first air flow passing in said first vent horizontally inwardly (Fig.1), passing vertically upwardly (Fig.1).
Finckh fail to disclose: Column being sealed so as to be weather resistant and fan positioned vertically below the controller; and the fan operating sufficiently continuously at or above a non-zero minimum speed to maintain a positive pressure within the column so as to resist ingress from environmental contamination and exiting horizontally outwardly; a second air flow cooling said electronic display within said housing and separate from said first air flow.
However, Kang discloses: Column being sealed as to be weather resistance (Paragraph [0077] which discloses weather resistance housing, as such the office notes that with the combination of Finckh in view of Kang, the column (as taught by Finckh) would be modified to have weatherproofing resistance (as taught by Kang) to protect the interior components from unwanted contaminates).
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the column (as taught by Finckh) to have 
Furthermore, Finckh in view of Kang fail to disclose: The fan operating sufficiently continuously at or above a non-zero minimum speed to maintain a positive pressure within the column so as to resist ingress from environmental contamination and exiting horizontally outwardly; a second air flow cooling said electronic display within said housing and separate from said first air flow.
However, Dunn discloses: Electronic display housing having a second air flow within said display (Fig.1 & 5, #20 in conjunction with #50, which provide an isolated cooling chamber for cooling the display, as such the office notes that with the combination of Finckh in view of Kang and Dunn, the housing containing the display (as taught by Finckh) would be modified to include a second cooling air flow within said housing (as taught by Dunn) to cool the electrically power display separately from the first air flow). 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the first subassembly containing a display (as taught by Finckh) to a cooling regime within said assembly (as taught by Dunn) to cool the electrically power display. By including a cooling chamber within the first subassembly would allow the cooling air within said chamber to contact the display surface directly, which in return would dissipate heat more efficiently (Dunn, Paragraph [0043]). 
Furthermore, Finckh in view of Kang and Dunn fail to disclose: Said top vent and bottom vent being oriented one vertically above the other such that the cooling air traveling generally horizontally to exit said top vent.
However, Cho disclose: Wherein the fan is mounted vertically below the controller (Fig.2, discloses a computer portion of the display unit #30 disposed above the fan #41); said first vent and second vent being oriented one vertically above the other such that the cooling air traveling vertically upwards can exit horizontally outwards (Fig.2, #12 and #11 are both on the same plane which one vent being vertically placed above the first bottom vent); said cooling air traveling on a first path passing generally horizontally after passing through said bottom vent, a second path generally vertically past said 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the rear surface having the same plane (as taught by Finckh) to include both the bottom and top vents disposed on the rear surface on the same plane (as taught by Cho) to allow cooling air within the chamber to help dissipate heat generated by the computer/power supply (Cho, Paragraph [0022-0024]). 
Additionally, MPEP 2143.02 (I) notes that all the claimed elements were known in the prior art and one of ordinary skill in the art at the time of the invention could have combined and/or modified the elements as claimed by known methods with no change in their respective functions, and the combination and/or modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. As such, by including both the bottom and top vent on the same plane on the rear surface would be within the purview of one of ordinary skill in the art at the time of the invention was filed as Cho discloses a rear surface having both vents disposed on the same plane to allow cooling air to help dissipate heat generated via the components within the housing. By including vents disposed on the same plane on the rear surface would yield predictable results i.e., allow cooling air to dissipate heat generated via the computer/power supply out of said housing (See KSR, citing, Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
In regards to Claim 56, Finckh in view of Kang, Dunn, and Cho disclose the display system of claim 55, wherein the column includes a vent positioned below the controller (Finckh, Fig.1, #7 below #5).


Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over Finckh (U.S 2017/0018952 A1) in view of Kang (U.S 2017/0172016 A1), Dunn (US 2009/0135365 A1), and Cho (U.S 2012/0223877 A1), and further, in view of Chikkakalbalu hereafter as Chik (U.S 2015/0137670 A1).
In regards to Claim 57, Finckh in view of Kang, Dunn, and Cho disclose the display system of claim 55.
Finckh in view of Kang, Dunn, and Cho fail to disclose: further comprising: a gusset plate mounted within the column between the controller and the fan.
However, Chik discloses: Further comprising a of gusset plate (Fig.2, #140) mounted within the column (Fig.2, which shows cover #100 having a gusset plate #140 placed in the middle section below both ends, as such the office notes that with the combination of Finckh in view of Kang, Dunn, and Cho, and Chik, the front cover (as taught by Finckh) would be modified to include a gusset plate (as taught by Chik) on the front cover).
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified front cover (as taught by Finckh) to include a gusset plate (as taught by Chik) placed In the middle of the front cover. By including gusset plate on the front cover would help reinforce and increase the integrity of the front cover and prevent internal damage from accidental damage, or drops, to ensure the electronics within said housing are protected.
Furthermore, Finckh in view of Bouissiere and Chick fail to explicitly disclose: The gusset plate disposed between the controller and fan.
However, MPEP 2144.04 (IV) C notes that a mere rearrangement of parts from the prior art teachings is considered obvious as being well within the purview of one of ordinary skill in the art, where there is no criticality established for the placement of the particular parts. Thus, wherein the gusset plate is between the controller and fan is simply rearranging the gusset plate to be disposed on the front cover between the controller and fan which is obvious as being well within the purview of one of ordinary skill in the art as said modification would yield predictable results, i.e., reinforce the front cover from external damage, thus ensuring the protection of the internal components. See MPEP 2144.04 (IV) C Rearrangement of Parts, citing, In re Japikse.
Claim 58 is rejected under 35 U.S.C. 103 as being unpatentable over Finckh (U.S 2017/0018952 A1) in view of Kang (U.S 2017/0172016 A1), Dunn (US 2009/0135365 A1), and Cho (U.S 2012/0223877 A1), and further, in view of Collins (U.S 6,226,165).
In regards to Claim 58, Finckh in view of Kang, Dunn, and Cho disclose the display system of claim 55.
Finckh in view of Kang, Dunn, and Cho fail to disclose: Further comprising a speaker mounted within the housing and receiving audio signals from the controller.
However, Collins discloses: Further comprising a speaker (Column 2, lines 21-22, the office notes that the speaker modules are disposed within the housing) mounted within the housing (Column 2, lines 21-22) and receiving audio signals from the controller (Column 2, lines 21-22, which the office notes that the controller which also controls the display, would output signals to allow the internal speakers to output audio signals for users interaction, as such the office notes that with the combination of Finckh in view of Kang, Dunn, Cho, and Collins, the housing (as taught by Finckh) would be modified to include internal speakers which is controlled via the controller (as taught by Collins) to output audio signals).
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the housing (as taught by Finckh) to include internal speakers which is controlled via the controller (as taught by Collins) to output audio signals. By including internal speakers within the housing, would save space as compared to having external speakers and allow audio signals to be outputted via the controller when the display is displaying content.

Claim 59 is rejected under 35 U.S.C. 103 as being unpatentable over Finckh (U.S 2017/0018952 A1) in view of Kang (U.S 2017/0172016 A1), Dunn (US 2009/0135365 A1), and Cho (U.S 2012/0223877 A1), and further, in view of YU (U.S 2018/0041731 A1).
In regards to Claim 59, Finckh in view of Kang, Dunn, and Cho disclose the display system of claim 55.
Finckh in view of Kang, Dunn, and Cho fail to disclose: further comprising a router providing communication between a remote network and the controller.

Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the display system (as taught by Finckh) to include a router to allow remove communication between the display controller and a remote network (as taught by YU) to display information wirelessly. By having a router will allow users to view information sent locally or remotely without having to physically connect said system to another PC/controller, and would allow people from around the world to share/collect information.
Claim 60 is rejected under 35 U.S.C. 103 as being unpatentable over Finckh (U.S 2017/0018952 A1) in view of Kang (U.S 2017/0172016 A1), Dunn (US 2009/0135365 A1), and Cho (U.S 2012/0223877 A1), and further, in view of Snyder (U.S 2013/0241485 A1).
In regards to Claim 60, Finckh in view of Kang, Dunn, and Cho disclose the display system of claim 55.
Finckh in view of Kang, Dunn, and Cho fail to disclose: Further comprising a thermostat that controls the fan at the non-zero minimum speed when an ambient temperature is below about forty degrees Fahrenheit and at a maximum speed when the ambient temperature is above about ninety degrees Fahrenheit.
However, Snyder discloses: Further comprising a thermostat that controls the fan at the non-zero minimum speed when an ambient temperature is below about forty degrees Fahrenheit and at a maximum speed when the ambient temperature is above about ninety degrees Fahrenheit (Paragraph [0085], which states the fan will be at low speeds when the temperature is around 40 degrees and a high speed when the temperature is above 90 degrees, as such the office notes that with the combination of Finckh in view of Kang, Dunn, Cho, and Snyder, the thermostat (as taught by Finckh) would be modified to include additional parameters to control the speed of said fan when the temperature falls below 40 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the thermostat (as taught by Finckh) to include additional parameters to control the speed of said fan when the temperature falls below 40 degrees or raises past 90 degrees (as taught by Snyder) to help control the internal temperature of the housing. By including parameters within the thermostat to help alleviate the heat within the housing would help prolong the life of the electronic components within said housing and prevent any damages due to overheating (Snyder, Paragraph [0085]).
Furthermore, MPEP 2143.02 (I) notes that all the claimed elements were known in the prior art and one of ordinary skill in the art at the time of the invention could have combined and/or modified the elements as claimed by known methods with no change in their respective functions, and the combination and/or modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. As such, modifying the thermostat to include additional parameters in regards to control the fan speed based on temperature readings would be within the purview of one of ordinary skill in the art at the time of the invention was filed as Snyder discloses using a controller to control the speed of the fan in regards to the sensed temperature within an enclosed space. Lastly, the office notes that said modification would yield predictable results, i.e., increase or lower the fan speed in regards to temperature sensed within said housing to prevent overheating. (See KSR, citing, Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
LEE (U.S 2011/0162831 A1) – Outdoor display device which includes a display, controller, fans, and a pedestal having a rear surface having a top and bottom vent, such that air entering horizontally through the bottom vent travels vertically towards the controller and then exits horizontally from the top vent. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDEEP S BUTTAR whose telephone number is (571)272-4768. The examiner can normally be reached 7:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANDEEP S BUTTAR/             Primary Examiner, Art Unit 2835